DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed May 19, 2021 and the supplemental amendment filed on May 27, 2021 (both of which have been entered). Claims 1, 11, and 20 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 19, 2021 have been considered but they are not fully persuasive.
The rejection under 35 U.S.C. § 101 has been overcome in light of Applicant’s claim amendments. The details of a server/processor/computer automatically generating a call function such that the call function is configured to adjust the feature of the enterprise application and to effect a change to a value of the first index result in significantly more than the abstract ideas by presenting more than a general link to technology and a technological improvement in the program enterprise application.
	Regarding the rejections under 35 U.S.C. § 103, Applicant’s arguments are directed to the amended claims, which will be addressed in the revised rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (WO 2017/031474 A1) in view of Kershaw (US 2009/0043621) in view of Deodhar et al. (US 2017/0116552) in view of Dudai (US 2015/0205595) in view of Pai et al. (US 2019/0265992).
[Claim 1]	Dawson discloses a computer-implemented (¶¶ 51, 152-153, 157) method comprising:
accessing, at a server, enterprise usage data of an enterprise (¶ 123 – “Industry and related business information can be retrieved from a database within the system, a database outside of the system, compiled from various internal and/or external source or other informational resources. The industry and related business comparison data will be used to assess performance characteristics of the industry and comparable businesses, these will be compared to same or similar performance of the characteristics of the business to evaluate the business and develop or create an action plan for the business.”);
accessing a profile of the enterprise (¶ 91 – “The business profile 151 is created or generated by the evaluation module 150 and is a profile of the business 140 that the module 150 uses in comparison to the industry as a whole or in part and to other businesses or groups of businesses. The business profile includes various performance characteristics 152 of the business 140, each of the performance characteristics 152 have a numerical value associated that is assigned or calculated by the evaluation 
computing a first plurality of metrics based on the enterprise data and the profile of the enterprise (¶¶ 120-122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical performance analysis and goal setting, desired growth goals, projected business goals, competitive advantage or market share goals, internal product sales, 
computing a first plurality of indexes based on the first plurality of metrics (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical performance analysis and goal setting, desired growth goals, projected business goals, competitive advantage or market share goals, internal product sales, etc.; The 
identifying a plurality of benchmark indexes based on the profile of the enterprise (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical performance analysis and goal setting, desired growth goals, projected business goals, competitive advantage or market share goals, internal product sales, etc.; The 
Dawson does not explicitly disclose accessing enterprise usage data of an enterprise application from user accounts of an enterprise and evaluating such data, as claimed. Kershaw discusses the importance of gaining insights into team members’ relationships (Kershaw: ¶ 4) and uses a network monitoring application to gather data regarding patterns of interactions within a team to assess metrics, benchmark team and individual performance, and customize best practice information based on a relevant industry (Kershaw: ¶¶ 6-8, 15, 17). Software is used to gather information related to team activities and interpersonal interactions (Kershaw: ¶¶ 105-116) and an application can be used to gather information from various data sources including email servers, instant messaging servers, etc. (Kershaw: ¶¶ 125-145). Commonly identified problems may include “a team that does not communicate well, or that fails to set goals and make decisions in a way that is acceptable in light of company practices and team expectations, will experience blocked decision making, lost information, conflicting efforts, productivity lost to excessive politics, and other common problems” (as set forth in Kershaw: ¶ 8). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dawson to access enterprise usage data of an enterprise application from user 
Dawson does not explicitly disclose generating a graphical user interface indicating the first plurality of indexes relative to the plurality of benchmark indexes. Deodhar facilitates the evaluation of employee and workforce effort and time productivity and provides instructions for improving productivity (Deodhar: title, abstract). Deodhar states, “The local user interface 322 performs following functions: display privately to the user the Work Pattern trends for a predetermined period and the wellness instruction prompts; indicate the areas of improvements and the goals; display the progress report based on the goals, the points and badges won; and review and edit Activity, Purpose, and work unit mappings.” (Deodhar: ¶¶ 719-723) Data such as areas of improvements and goals are indicative of indexes related to benchmarks. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dawson to perform the step of generating a graphical user interface indicating the first plurality of indexes relative to the plurality of benchmark indexes in order to convey important information to a human user so that analysis may be accurately conveyed to the human user and any recommendations may be more effectively acted upon. (Furthermore, it is noted that the content of information generated on the graphical user interface is itself non-functional 
Dawson does not explicitly disclose:
detecting a selection of a graphical user interface element corresponding to a first index of the first plurality of indexes;
	in response to the detecting, identifying a feature of the enterprise application mapped to the first index; and
	in response to the detecting, generating, by the server, a call function corresponding to the feature of the enterprise application, the call function configured to adjust the feature of the enterprise application and to effect a change to a value of the first index.
Dawson does, however, evaluate activities of users in a business as part of the analysis of the business’ performance (Dawson: ¶ 25). Aspects of a business, such as in the area of technology, are assessed as part of the performance evaluation (Dawson: ¶ 42). This information is used to make action item recommendations to achieve a performance goal (Dawson: ¶ 129) and to improve business performance (Dawson: ¶¶ 92, 110-111). The Dawson-Deodhar addresses the use of a graphical user interface indicating the first plurality of indexes (as discussed above). Dudai further discloses a manner of improving a user’s experience with applications by evaluating a user’s application usage profile (obtained from multiple data sources) and recommending improved application configurations based on the user’s specific usage of each application (Dudai: ¶¶ 50-60). A user can opt in, disable, or otherwise override the intelligence application 
detecting a selection of a graphical user interface element corresponding to a first index of the first plurality of indexes;
	in response to the detecting, identifying a feature of the enterprise application mapped to the first index; and
	in response to the detecting, generating, by the server, a call function corresponding to the feature of the enterprise application, the call function configured to adjust the feature of the enterprise application and to effect a change to a value of the first index

[Claim 2]	Dawson discloses accessing aggregate data of the enterprise from a plurality of enterprises (¶ 123);
computing a second plurality of metrics based on the aggregate data (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical performance analysis and goal setting, desired growth goals, projected business goals, 
computing a second plurality of indexes based on the second plurality of metrics (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 – Businesses in a group may be evaluated relative to one or more performance standards, including historical performance analysis and goal setting, desired growth goals, projected business goals, 
identifying a third plurality of indexes from the second plurality of indexes based on the profile of the enterprise, the profile of the enterprise corresponding to a profile of the enterprises associated with the third plurality of indexes, the plurality of benchmark indexes comprising the third plurality of indexes (¶ 122; ¶ 124 – “Using the received business information 202, the system can generate a business profile 210. The business profile can include calculating scores or values for the selected performance characteristics 206 that the business will be evaluated on. The scores or values of the performance characteristics can be calculated using an algorithm or algorithms that are specific to each performance characteristics or can apply to multiple performance characteristics These calculated values can be further modified by scaling factors that can be industry dependent. The scaling factors can be based on the relative importance or significance of a particular performance characteristic to a particular industry. Further, these scaling factors, along with the algorithms used to calculate a value or score of a performance characteristic, can be influenced by other business information 202, such as the size of the business, the demographics of the business customers, the location of the business, the perception of the business and other business information.”; ¶¶ 19-21 
Dawson does not explicitly disclose accessing aggregate usage data of the enterprise from a plurality of enterprises and evaluating such data, as claimed. Kershaw discusses the importance of gaining insights into team members’ relationships (Kershaw: ¶ 4) and uses a network monitoring application to gather data regarding patterns of interactions within a team to assess metrics, benchmark team and individual performance, and customize best practice information based on a relevant industry (Kershaw: ¶¶ 6-8, 15, 17). Software is used to gather information related to team activities and interpersonal interactions (Kershaw: ¶¶ 105-116) and an application can be used to gather information from various data sources including email servers, instant messaging servers, etc. (Kershaw: ¶¶ 125-145). Commonly identified problems may include “a team that does not communicate well, or that fails to set goals and make decisions in a way that is acceptable in light of company practices and team expectations, will experience blocked decision making, lost information, conflicting efforts, productivity lost to excessive politics, and other common problems” (as set forth 
[Claim 3]	Dawson discloses accessing a third-party database that comprises periodically updated data related to the plurality of enterprises (¶¶ 64-65 – Data may come from third-party databases; ¶ 71 – “…as the available information changes or more information becomes known, the business data 121 of a particular business can be updated to reflect those changes.”; ¶ 34 – “The periodic re-evaluations can be performed at regularly-set time intervals or can be performed, on demand or scheduled, after certain events, such as the end of a fiscal year for the business, after the business has a senior professional retire, after the business merges with another business, or after the business hires professionals or staff members. The periodic re-evaluations are typically performed on all businesses regardless of whether the business is performing well or not.”; ¶¶ 81, 143); and

[Claim 4]	Dawson discloses filtering the aggregate usage data based on a preset minimum metric and a preset maximum metric (¶ 22 – Thresholds may be established to identify various performance groups and then a business can be compared to the other businesses in a particular performance group); and
computing the second plurality of metrics based on the filtered aggregate data (¶ 22 – Thresholds may be established to identify various performance groups and then a business can be compared to the other businesses in a particular performance group).
[Claim 5]	Dawson discloses receiving a request to generate an enterprise analysis from the enterprise (¶¶ 4-5 – It is implied that a business manager may use the system; ¶ 57 – “The grader can be another user or administrator of the system 100, an outside or independent contractor, a system 100 manager or provider, or other suitable person. Further, a combination of human and machine grading, scoring and/or analysis of the responses can be used to quantify the responses for use in the analysis and evaluation 
identifying an industry classification and a size classification of the enterprise (¶¶ 51, 68, 124, 134); and 
identifying the third plurality of indexes based on the industry classification and the size classification of the enterprise (¶¶ 51, 68, 124, 134).
[Claim 6]	Dawson discloses generating a recommendation based on a comparison of the first plurality of indexes with the plurality of benchmark indexes for the enterprise (¶¶ 33-35, 81, 143 – The action plans are generated based on the performance standards and characteristics used to evaluate similar businesses and such information may be industry-specific and relative thresholds, scaling factors, and/or relative weightings may be defined to evaluate each of the performance standards in light of the respective industry (¶¶ 19-23, 51, 52, 58-63, 91, 96, 122).
[Claim 7]	Dawson discloses wherein the recommendation indicates suggested parameters of a feature of the enterprise application, the feature configured to increase or decrease an index of the first plurality of indexes (¶¶ 118-119, 128, 131 – The action plan is recommended to improve an area of performance).

[Claim 8]	wherein the first plurality of indexes comprises:
a knowledge worker productivity index;
a meeting culture index; 
a work-life balance index; 
a collaboration index; and 
an enterprise complexity index;
[Claim 9]	generating a first recommendation based on the knowledge worker productivity index; 
generating a second recommendation based on the meeting culture index; 
generating a third recommendation based on the work-life balance index; 
generating a fourth recommendation based on the collaboration index; 

presenting a first graphical user interface element configured to indicate the first recommendation;
presenting a second graphical user interface element configured to indicate the second recommendation;
presenting a third graphical user interface element, configured to indicate the third recommendation;
presenting a fourth graphical user interface element configured to indicate the fourth recommendation; and
presenting a fifth graphical user interface element configured to indicate the fifth recommendation;
[Claim 10]	receiving a selection of one of the first, second, third, fourth, and fifth recommendation; and
generating a call function corresponding to a feature of the enterprise application, the feature associated with the selected recommendation.
Kershaw discusses the importance of gaining insights into team members’ relationships in a “knowledge worker economy” (Kershaw: ¶ 4) and uses a network monitoring application to gather data regarding patterns of interactions within a team to assess metrics, benchmark team and individual performance, and customize best 
Deodhar facilitates the evaluation of employee and workforce effort and time productivity and provides instructions for improving productivity (Deodhar: title, abstract). Deodhar states, “The local user interface 322 performs following functions: display privately to the user the Work Pattern trends for a predetermined period and the wellness instruction prompts; indicate the areas of improvements and the goals; display the progress report based on the goals, the points and badges won; and review and edit Activity, Purpose, and work unit mappings.” (Deodhar: ¶¶ 719-723) Data such as areas of improvements and goals are indicative of indexes related to benchmarks. Deodhar specifically considers suggested areas for improvement related to work-life balance and general work effectiveness (Deodhar: ¶¶ 89, 618, 689, 1084). Certain complexities may be taken into account as part of the analysis, “such as employees working on multiple 
All references generate action plans/recommendations to make improvements related to efficient operations of an enterprise. Collectively, Kershaw and Deodhar evaluate metrics (e.g., indexes) related to knowledge worker productivity, meeting culture, work-life balance, collaboration, and enterprise complexity. Deodhar additionally addresses the display of information indicating areas of improvements and goals, which is information reflecting respective recommendations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Dawson:
[Claim 8]	wherein the first plurality of indexes comprises:
a knowledge worker productivity index;
a meeting culture index; 
a work-life balance index; 
a collaboration index; and 
an enterprise complexity index;

[Claim 9]	generating a first recommendation based on the knowledge worker productivity index; 
generating a second recommendation based on the meeting culture index; 
generating a third recommendation based on the work-life balance index; 
generating a fourth recommendation based on the collaboration index; 
generating a fifth recommendation based on the enterprise complexity index;
presenting a first graphical user interface element configured to indicate the first recommendation;
presenting a second graphical user interface element configured to indicate the second recommendation;
presenting a third graphical user interface element, configured to indicate the third recommendation;
presenting a fourth graphical user interface element configured to indicate the fourth recommendation; and
presenting a fifth graphical user interface element configured to indicate the fifth recommendation

	Furthermore (regarding claim 10), as seen in ¶¶ 70-112 of Deodhar, there is an ability to select appropriate items for tracking a user’s performance based on the user’s role and to follow up on progress based on goals. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Dawson-Kershaw-Deodhar combination to incorporate the ability to receive a selection of one of the first, second, third, fourth, and fifth recommendation (as per claim 10) so that multiple recommendations can be provided while a user can focus more readily on a specific recommendation and/or corresponding goal(s) of greater interest at the time. Additionally seen in Deodhar is the execution of pseudo-code to act upon appropriate functions (e.g., see ¶¶ 501, 689 of Deodhar). The act of “generating a call function corresponding to a feature of the enterprise application, the feature associated with the selected recommendation” is an example of simply executing the appropriate set of software code to carry out a desired and/or appropriate function by calling the relevant software code as needed. The Examiner submits that it would have been obvious to one of ordinary skill in the art 
[Claims 11-19]	Claims 11-19 recite limitations already addressed by the rejections of claims 1-9 above; therefore, the same rejections apply. Furthermore, Dawson, Kershaw, Deodhar, Dudai, and Pai each disclose a computing apparatus, a processor, and a memory storing instructions that, when executed by the processor, configure the apparatus to perform the respectively disclosed functionality (Dawson: ¶¶ 51, 152-153, 157; Kershaw: ¶¶ 105, 124-125; Deodhar: figs. 2-5, ¶¶ 1077-1083; Dudai: ¶¶ 42-45; Pai: ¶¶ 32-35).
[Claim 20]	Claim 20 recites limitations already addressed by the rejections of claim 1 above; therefore, the same rejections apply. Furthermore, Dawson, Kershaw, Deodhar, Dudai, and Pai each disclose a non-transitory computer-readable storage medium including computer-executable instructions to perform the respectively disclosed functionality (Dawson: ¶¶ 51, 152-153, 157; Kershaw: ¶¶ 105, 124-125; Deodhar: figs. 2-5, ¶¶ 1077-1083; Dudai: ¶¶ 42-45; Pai: ¶¶ 32-35).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683